                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                                          8:18CR79

         vs.
                                                            ORDER ON APPEARANCE FOR SUPERVISED
 RODNEY JAMES THOMAS,                                                RELEASE VIOLATION

                            Defendant.


        The defendant appeared before the Court on November 26, 2019 regarding Petition for Offender
Under Supervision [31]. Karen M. Shanahan represented the defendant. Sean P. Lynch represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on January 2, 2020.
        The government moved for detention based upon danger. The defendant is not in federal custody
and requests a detention hearing upon coming into federal custody. The defendant shall be afforded the
right to a detention hearing upon coming into federal custody and the government's motion for detention is
held in abeyance.
        The defendant shall be returned to tribal custody pending the final disposition of this matter. The
U.S. Marshal for the District of Nebraska is directed to place a detainer with the correctional officer having
custody of the defendant.


        IT IS SO ORDERED.


        Dated this 26th day of November, 2019.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge
